NO








NO. 12-03-00290-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
                                                                             '     
 
IN RE: LYNWOOD T. MOORE,                     '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
On March 24, 2004, this Court delivered an opinion
conditionally granting the petition for writ of mandamus filed by Lynwood T.
Moore as Relator. 
That opinion ordered Respondent to vacate the portion of its September
5, 2003 order disqualifying Relator=s counsel.  On April
8, 2004, Celeste Moore, Real Party in Interest, filed a motion for an emergency
stay of this Court=s order and a motion for rehearing.  The motion for emergency stay was
granted.  On April 21, 2004, the motion
for rehearing was denied, and the stay order was lifted.  On April 22, 2004, the trial court signed an
order complying with this Court=s order and opinion of March 24, 2004.
All issues attendant to this original proceeding having been
disposed of, this mandamus proceeding has now been rendered moot;
therefore, the writ need not issue. 
Accordingly, this original proceeding is dismissed.
Opinion
delivered April 30, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
                                                                     (PUBLISH)